Name: Commission Regulation (EEC) No 3061/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: leather and textile industries;  cooperation policy;  international trade
 Date Published: nan

 25. 10. 90 Official Journal of the European Communities No L 294/25 COMMISSION REGULATION (EEC) No 3061/90 of 24 October 1990 amending the quantitative limits fixed by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1695/90 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; Whereas, as a result of the unification of the German Democratic Republic and the Federal Republic of Germany on 3 October 1990, the provisions of the agree ­ ments on trade in textile products concluded by the Community with third countries will apply to all the German territories resulting from unification ; Whereas unification of the German Democratic Republic and the Federal Republic of Germany has given rise to additional needs on the market of the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in third countries, as fixed in Annexes III and IV to Regula ­ tion (EEC) No 4136/86, are hereby amended for 1990 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 3 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1990. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 158, 23. 6 . 1990, p. 10. \ No L 294/26 Official Journal of the European Communities 25. 10. 90 ANNEX Additional quantities (or the Federal Republic of Germany for 1990 (the descriptions of goods are shown in this table in an abbreviated form (')) Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 1 2 2 a) 3 3 a) 4 Cottonnes yam Woven fabrics of cotton Of which : Other than unbleached or bleached Woven fabrics of synthetic fibres (discontinuous) Of which : Other than unbleached or bleached Shirts, undervests, T-shirts and the like, knitted or crocheted Argentina Brazil Bulgaria Czechoslovakia India Pakistan Peru Thailand Argentina Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Malaysia Pakistan Peru Poland Thailand Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Malaysia Pakistan Poland Thailand Brazil South Korea Czechoslovakia Hungary Malaysia Poland Romania Thailand South Korea Malaysia Poland Thailand Bulgaria South Korea Czechoslovakia Hungary Hong Kong India Macao Malaysia Indonesia Pakistan Philippines Poland Singapore Thailand tonnes tonnes tonnes tonnes tonnes 1 000 pieces 72 72 72 72 72 72 90 72 75 75 30 75 30 75 75 75 75 75 94 75 75 26 11 26 11 26 26 26 26 26 26 26 22 9 22 22 22 22 9 22 3 8 8 8 103 41 103 103 41 103 41 103 103 103 103 103 103 103 (') The complete description of the goods is shown in Annex 1 to Council Regulation (EEC) No 768/88 (OJ No L 84, 29. 3. 1988, p. 3). / 25. 10 . 90 Official Journal of the European Communities No L 294/27 Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 5 6 7 8 9 12 Pullovers Woven trousers Blouses Shirts, other than knitted or crocheted Woven terry fabrics and toilet linen Socks Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Pakistan Philippines Poland Singapore Thailand Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Philippines Poland Romania Singapore Sri Lanka Thailand Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Macao Philippines Romania Sri Lanka Thailand Bulgaria South Korea Czechoslovakia Hong Kong Hungary India Indonesia Macao Malaysia Pakistan Poland Romania Thailand Brazil South Korea Czechoslovakia Hungary Pakistan Poland South Korea Czechoslovakia Hungary Poland Romania Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 1 000 pairs 49 20 49 20 49 49 49 20 49 49 49 49 49 49 56 22 56 22 56 56 56 22 56 56 56 22 56 69 56 39 15 39 15 39 39 39 15 39 15 48 39 59 23 59 23 59 59 59 23 59 59 59 23 59 29 12 29 29 29 29 201 503 503 503 241 503 No L 294/28 Official Journal of the European Communities 25. 10 . 90 Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 13 14 15 16 17 18 \ 19 20 21 22 24 26 Men's or boys' underpants and briefs, knitted or crocheted Men's or boys' woven overcoats Women's or girls' woven overcoats Suits and ensembles / Jackets and blazers, other than knitted or crocheted Bathrobes, etc. other than knitted or crocheted Handkerchiefs Bed linen, other than knitted or crocheted Parkas, anoraks, windcheaters Yarn of staple or waste synthetic fibres Pyjamas, nightdresses, knitted or crocheted Dresses South Korea Czechoslovakia Hong Kong Macao Poland Bulgaria Czechoslovakia Poland Bulgaria Czechoslovakia Hungary India Macao Poland Romania Czechoslovakia Hungary Macao Poland Czechoslovakia Hungary Romania Czechoslovakia Macao Poland Czechoslovakia Macao Hungary Czechoslovakia Hungary India Macao Pakistan Poland Romania South Korea Czechoslovakia Hong Kong Macao Philippines Sri Lanka Thailand South Korea Czechoslovakia Hong Kong Hungary Macao Poland Thailand Czechoslovakia Macao Pakistan Philippines Poland Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes 1 000 pieces tonnes tonnes tonnes 1 000 pieces tonnes 1 000 pieces 1 000 pieces 200 501 200 200 501 16 16 16 47 47 47 47 19 47 23 30 30 12 30 19 19 9 25 10 25 224 2 4 51 51 51 20 51 51 25 33 83 33 33 83 104 83 37 104 41 104 41 104 104 95 38 95 95 95 95 25. 10. 90 Official Journal of the European Communities No L 294/29 Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 27 28 29 31 32 32 a) 39 68 73 76 78 83 35 36 37 38 a) 41 46 61 66 10 Skirts, divided skirts Trousers, knitted or crocheted Suits and ensembles, other than knitted or crocheted Brassieres, woven Woven pile fabrics Of which : Cotton corduroy Table linen, other than knitted or crocheted Babies' garments Track suits Industrial clothing Garments, other than knitted or crocheted Other garments, knitted or crocheted Woven fabrics of synthetic fibres (conti ­ nuous) Woven fabrics of continuous artificial fibres Woven fabrics of artificial staple fibres Knitted or crocheted synthetic curtain fabric Yarn of synthetic filament Wool and fine animal hair Elastic fabrics and trimmings Blankets, other than knitted or crocheted Gloves, knitted or crocheted South Korea India Macao South Korea , South Korea India Czechoslovakia Hong Kong Macao Philippines Czechoslovakia Czechoslovakia Brazil Czechoslovakia Hungary Macao South Korea Hong Kong Bulgaria ' Czechoslovakia Hong Kong Hungary Philippines Macao Poland Bulgaria Czechoslovakia Hungary Hungary Macao Romania Hong Kong Hungary Macao South Korea Czechoslovakia Poland South Korea Czechoslovakia Poland Poland Romania Argentina Brazil Czechoslovakia Czechoslovakia Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces tonnes tonnes tonnes tonnes ^ 1 000 pieces 1 000 pieces tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes 1 000 pairs 30 75 30 18 13 33 118 47 47 118 11 8 20 20 20 8 10 10 41 41 17 41 41 17 41 56 28 28 35 14 17 6 16 6 64 32 32 70 117 117 6 272 79 79 14 7 710 No L 294/30 Official Journal of the European Communities 25. 10 . 90 Category Description Third countries Unit Additional quantities for Germany 3 October to 31 December 1990 67 67 a) 69 70 72 90 91 99 100 110 111 115 117 118 121 Clothing accessories Of which : bags for packing of goods Slips and petticoats Panty-hose and tights Swimwear Twine, cordage Tents Textile fabrics coated with gum Textile fabrics impregnated Woven pneumatic mattresses Camping goods, woven Flax or ramie yarn Woven fabrics of flax or ramie Toilet linen, table linen or flax or ramie Twine, cordage, of flax or ramie South Korea Czechoslovakia Hungary Czechoslovakia Hungary Czechoslovakia South Korea Hong Kong Czechoslovakia Poland South Korea Czechoslovakia Hungary Romania Hungary Czechoslovakia Hungary South Korea Poland Czechoslovakia Hungary Poland Czechoslovakia Poland Romania Poland tonnes tonnes 1000 pieces 1 000 pairs 1 000 pieces tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes 19 31 31 8 8 23 448 41 41 41 16 27 27 15 42 25 25 1 6 12 12 12 5 5 5 1